Name: Commission Regulation (EU) NoÃ 354/2011 of 12Ã April 2011 opening and providing for the management of tariff quotas of the Union for certain fish and fishery products originating in Bosnia and Herzegovina
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  international trade;  Europe;  trade
 Date Published: nan

 13.4.2011 EN Official Journal of the European Union L 98/1 COMMISSION REGULATION (EU) No 354/2011 of 12 April 2011 opening and providing for the management of tariff quotas of the Union for certain fish and fishery products originating in Bosnia and Herzegovina THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 594/2008 of 16 June 2008 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, and for applying the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part (1), and in particular Article 2 thereof, Whereas: (1) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (the Stabilisation and Association Agreement), was signed in Luxembourg on 16 June 2008. The Stabilisation and Association Agreement is in the process of ratification. (2) On 16 June 2008 an Interim Agreement was concluded on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part (2) (the Interim Agreement), which was approved by Council Decision 2008/474/EC (3). The Interim Agreement provides for the early entry into force of the trade and trade-related provisions of the Stabilisation and Association Agreement. It entered into force on 1 July 2008. (3) The Interim Agreement and the Stabilisation and Association Agreement provide that certain fish and fishery products originating in Bosnia and Herzegovina may be imported into the European Union, within the limits of tariff quotas of the Union (quotas), at a reduced or a zero rate of customs duty. (4) The tariff quotas provided for in the Interim Agreement and in the Stabilisation and Association Agreement are annual and have been adopted for an indefinite period. It is necessary to open the tariff quotas for 2008 and following years and to provide for a common system for their management. (5) This common management should ensure that all importers in the European Union have equal and continuous access to the tariff quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted. In order to ensure the efficiency of the system, Member States should be authorised to draw from the quota volumes the necessary quantities corresponding to actual imports. Close cooperation between the Member States and the Commission is required and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly. For reasons of speed and efficiency, communication between the Member States and the Commission should, as far as possible, take place by electronic transmission. (6) The quotas opened by this Regulation should therefore be managed in accordance with the system for management of tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations which is provided for in Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (7) As the Interim Agreement entered into force on 1 July 2008, this Regulation should apply from the same date and should remain in force after the entry into force of the Stabilisation and Association Agreement. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Fish and fishery products originating in Bosnia and Herzegovina and listed in the Annex that are put into free circulation in the European Union shall benefit from a reduced or a zero rate of customs duty, at the levels and within the limits of the annual tariff quotas of the Union set out in the Annex. In order to benefit from these preferential rates, the products in question shall be accompanied by a proof of origin as provided for in Protocol 2 to the Interim Agreement with Bosnia and Herzegovina or in Protocol 2 to the Stabilisation and Association Agreement with Bosnia and Herzegovina. Article 2 1. The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. 2. Communications referring to the management of tariff quotas between the Member States and the Commission shall be effected, as far as possible, by electronic transmission. Article 3 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 30.6.2008, p. 1. (2) OJ L 169, 30.6.2008, p. 13. (3) OJ L 169, 30.6.2008, p. 10. (4) OJ L 253, 11.10.1993, p. 1. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. FISH AND FISHERY PRODUCTS Order No CN Code TARIC subdivision Description Annual Tariff Quota volume (in tonnes net weight) Rate of quota duty 09.1594 0301 91 10 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Onchorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 60 tonnes Free 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 19 (1) 30 ex 0304 19 91 10 0304 29 15 0304 29 17 ex 0304 29 19 (2) 30 ex 0304 99 21 11, 12, 20 ex 0305 10 00 10 ex 0305 30 90 50 0305 49 45 ex 0305 59 80 61 ex 0305 69 80 61 09.1595 0301 93 00 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 130 tonnes Free 0302 69 11 0303 79 11 ex 0304 19 19 (1) 20 ex 0304 19 91 20 ex 0304 29 19 (2) 20 ex 0304 99 21 16 ex 0305 10 00 20 ex 0305 30 90 60 ex 0305 49 80 30 ex 0305 59 80 63 ex 0305 69 80 63 09.1596 ex 0301 99 80 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 30 tonnes Free 0302 69 61 0303 79 71 ex 0304 19 39 80 ex 0304 19 99 77 ex 0304 29 99 50 ex 0304 99 99 20 ex 0305 10 00 30 ex 0305 30 90 70 ex 0305 49 80 40 ex 0305 59 80 65 ex 0305 69 80 65 09.1597 ex 0301 99 80 22 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 30 tonnes Free 0302 69 94 ex 0303 77 00 10 ex 0304 19 39 85 ex 0304 19 99 79 ex 0304 29 99 60 ex 0304 99 99 70 ex 0305 10 00 40 ex 0305 30 90 80 ex 0305 49 80 50 ex 0305 59 80 67 ex 0305 69 80 67 09.1598 1604 13 11 Prepared or preserved sardines 50 tonnes 6 % 1604 13 19 ex 1604 20 50 10, 19 09.1599 1604 16 00 Prepared or preserved anchovies 50 tonnes 12,5 % 1604 20 40 (1) From 1 January 2010 the CN code ex 0304 19 19 changed to ex 0304 19 18. (2) From 1 January 2010 the CN code ex 0304 29 19 changed to ex 0304 29 18.